Citation Nr: 0023872	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  98-13 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total rating for nonservice-connected 
pension purposes.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to December 
1972, and was discharged from service under honorable 
conditions.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for a total rating for nonservice-connected pension purposes.


REMAND

The veteran served on active duty for an aggregate period of 
more than 90 days during a period of war as recognized by VA 
regulations.  (See 38 C.F.R. § 3.1 (1999).)  Therefore, to the 
extent that the veteran contends that his nonservice-connected 
disabilities are productive of a total level of impairment for 
purposes of entitlement to pension, his claim for a combined 
total rating for the aforementioned is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991), in that it 
is not inherently implausible.  VA therefore has a duty to 
assist him in developing the facts pertinent to his claim.  
38 C.F.R. § 3.159 (1999); Proscelle v. Derwinski, 2 Vet. App. 
629 (1992); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1999).  In evaluating the veteran's request for an increased 
rating, the Board considers the medical evidence of record.  
The medical findings are then compared to the criteria set 
forth in the VA's Schedule for Rating Disabilities. 

The veteran contends, in substance, that the collective 
impairment occasioned by his several nonservice-connected 
disabilities precludes him from securing or maintaining 
substantially gainful employment.  The rating decision on 
appeal and all subsequent supplemental statements of the case 
show that the RO had previously considered his nonservice-
connected disabilities of hypertension, arthritis of the 
right and left hands, and the residuals of a gunshot wound 
and fracture of the humerus of the left (major) upper 
extremity, with associated limitation of forearm flexion and 
limitation of wrist motion, in the adjudication of his 
pension claim.  A review of the medical evidence contained in 
the veteran's claims folder, however, indicates that the 
veteran has other medical disabilities which have not 
previously been considered by the RO.  Specifically, these 
are a bone spur of his right foot; a hyperkeratotic skin 
callus or corn on his right 5th proximal phalanx (with a 
history of surgical treatment); gastroesophageal reflux 
disease; a heart murmur; and a sleep disorder.  These 
additional, heretofore unaddressed disabilities are relevant 
to his pension claim and need to be addressed in the first 
instance before the Board may subject the case to appellate 
review (See Bernard v. Brown, 4 Vet. App. 384 (1993)).  

Additionally, the report of a September 1998 VA examination 
shows that neuropathy and paralysis of the veteran's left 
hand and arm, secondary to his gunshot wound, was noted by 
the examining physician.  In view of these findings, the RO 
should consider the appropriateness of rating the veteran on 
the basis of peripheral nerve impairment of the left (major) 
upper extremity and hand, pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Codes 8510 and 8512 (1999).

Given the foregoing, the Board is of the view that a remand 
is warranted so that other applicable Diagnostic Codes 
contained in the rating schedule may be considered in the 
first instance by the RO.  A remand is also warranted so that 
a VA medical examination may be conducted by the RO to 
determine, in the first instance, the severity of the 
aforementioned unaddressed medical disabilities, in addition 
to the ones previously considered.  This remand is to protect 
the veteran's right to appellate due process and to safeguard 
his claim from prejudice.  Further development to facilitate 
the accomplishment of such VA examination is, accordingly, 
specified below.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to procure copies of the veteran's 
medical records reflecting treatment 
rendered to him since 1999 and 
thereafter.  The veteran should therefore 
be asked to provide VA with a list of all 
health care providers, both VA and 
private, who treated him for his medical 
problems since 1999.  Those medical 
records which have not been previously 
included in the evidence should be 
obtained and associated with the 
veteran's claims file, pursuant to 38 
C.F.R. § 3.159 (1999), following 
procurement of the appropriate waivers 
where necessary. 

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA medical 
examination to ascertain the current 
extent and severity of his medical 
disabilities.  The scope of the medical 
review should include, but is not limited 
to, the following disabilities:

(a) hypertension;

(b) arthritis of the right and 
left hands; 

(c) residuals of a gunshot 
wound and fracture of the 
humerus of the left (major) 
upper extremity, with 
associated limitation of 
forearm flexion and limitation 
of wrist motion; 

(d)  a bone spur of the right 
foot; 

(e)  a hyperkeratotic skin 
callus or corn on the right 5th 
proximal phalanx (with a 
history of surgical 
treatment); 

(f)  gastroesophageal reflux 
disease; 

(g)  a heart murmur;

(h)  a sleep disorder.     

With respect to such examination, any 
special diagnostic studies deemed 
necessary should also be performed, and 
the claims folder should be made 
available to the examiner for review 
prior to the examination. 

3.  With regard to examination of the 
veteran's musculoskeletal or orthopedic 
disabilities, because a proper rating 
requires consideration of any functional 
loss due to pain, incoordination, 
weakness, or fatigability during flare-
ups or when the joint is used repeatedly 
over a period of time, the medical 
examiner should characterize his/her 
determinations, as they pertain to 
his/her examination of the veteran's 
musculoskeletal or orthopedic 
disabilities, in terms of the degree of 
additional range-of-motion loss due to 
pain on use or during flare-ups beyond 
that clinically demonstrated, pursuant 
to the provisions of 38 C.F.R. §§ 4.40, 
4.45 (1999) and the holding of the U.S. 
Court of Appeals for Veterans Claims in 
the case of DeLuca v. Brown, 8 Vet. App. 
202 (1995).  If presenting such 
determinations is unfeasible for the 
examiner, he/she should state in his/her 
discussion why this is so.

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above and upon 
evaluating all of the veteran's 
nonservice-connected disabilities, the RO 
should readjudicate the veteran's claim 
for pension.  In undertaking the 
foregoing readjudication, the RO should 
give appropriate consideration to the 
provisions of 38 U.S.C.A. § 1502(a)(1) 
(West 1991) and 38 C.F.R. §§ 3.321(b)(2), 
4.15, 4.17, and (with respect to the 
neuropathic symptoms affecting the 
veteran's left hand and upper extremity) 
38 C.F.R. § 4.124a, Diagnostic Codes 8510 
and 8512 (1999).  

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, he should be provided with an 
appropriate Supplemental Statement of the 
Case which includes a discussion of the 
average person standard and 
unemployability standard by which a 
permanent and total disability rating for 
pension purposes may be assigned.  The 
veteran should also be provided 
appropriate notice of the requirements to 
perfect an appeal with respect to any 
issue(s) addressed therein which does not 
appear on the title page of this 
decision. 

Thereafter the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  This 
remand is undertaken for purposes of developing the record 
and complying with pertinent and applicable VA law, caselaw, 
regulation and procedure.  In taking this action, the Board 
implies no conclusion, either legal or factual, as to the 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


